CONCURRING OPINION.
REYNOLDS, P. J.
I concur in the above opinion and in the decision, and in doing so take occasion to say that the remark I made in Potter v. Railroad, 136 *468Mo. App. l. c. 145, 117 S. W. 593, in answering the argument that the verdict was excessive, that “the defendant itself brought out the fact that the husband was practically the sole support of his wife and three children and that we are all of the opinion that the defendant has no cause whatever to complain of the amount of this verdict,” may be misleading. All of it except that part of it which holds that the defendant has no cause whatever to complain of the amount of the verdict is obiter and is not applicable to a case brought under section 2864.